Citation Nr: 9912309	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  92-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left and right 
shoulder disorders.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from 
September 1960 to Setember 1963, appealed that decision to 
the BVA and the case was referred to the Board for appellate 
review.  

A BVA decision dated in May 1994 affirmed the RO's denial of 
the benefits sought on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order, [citation redacted]
[citation redacted] the Court vacated the Board's decision and 
remanded the case for further action.  (In that Order the 
Court indicated that the appellant was not appealing the 
denial of his claim for service connection for residuals of a 
head injury.  As such this matter is no longer before the 
Board.)  Following a return of the case to the BVA, the Board 
remanded the case to the RO in March 1997 for further 
development.  Following accomplishment of the requested 
development, the case was returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus, link 
or relationship between any left and right shoulder disorders 
that may be present, and the veteran's period of service, or 
any incident that occurred therein.  

2.  A BVA decision dated in August 1990 denied service 
connection for a back disorder.

3.  The evidence associated with the claims file subsequent 
to the Board's August 1990 decision, which is neither 
cumulative nor redundant, bears directly but not 
substantially, upon the specific matter under consideration, 
and by itself or in conjunction with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim for service connection for left and right 
shoulder disorders is not well grounded.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1998).

2.  The August 1990 Board of Veterans' Appeals decision which 
denied service connection for a back disorder is final.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, 7103, 7104 
(West 1991); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309, 
20.1100 (1998).

3.  The evidence received since the August 1990 BVA decision, 
which denied service connection for a back disorder, is not 
new and material, and the veteran's claim for that benefit 
has not been reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. §§  3.102, 3.156, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that one of the purposes of 
the Board's March 1997 remand decision was to obtain 
additional private medical records, as well as to afford the 
veteran a VA examination.  With regard to obtaining the 
additional private medical records, a July 1997 letter to the 
veteran indicated that the RO had requested private medical 
records from seven private physicians and one private 
hospital.  Following receipt of additional medical records, 
the RO informed the veteran in a January 1998 letter that 
records from two private physicians had not been obtained 
because they did not reply to the request for records.  The 
RO went on to explain that while they were glad to assist the 
veteran in trying to obtain medical records, it was 
ultimately the veteran's responsibility to ensure that the 
evidence was received for consideration in connection with 
his current claim.  No additional private medical records 
were received following the January 1998 letter to the 
veteran.  As such, the Board will reach a decision based on 
the evidence of record.  

Service connection may be granted for diseases or injuries 
incurred in or aggravated while in active service.  See 
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §  3.303 
(1998).  In this case, the veteran contends that he sustained 
injuries to his shoulders in a jeep accident which occurred 
in 1961 while on active duty, and that he currently has 
disorders of the left and right shoulder, which are residuals 
of that injury.

In reviewing a claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own, or 
capable of substantiation.  Such claim need not be conclusive 
but only possible to satisfy the burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of an inservice incurrence or 
aggravation of a disease or injury; medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury."  Epps v. Gober, 126 F. 3d. 1464, 
1468 (1997); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule of chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran has a chronic condition either in service or during 
an applicable presumptive period and that the veteran still 
has such condition.  See Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  If the chronicity provision does not apply, the 
claim may still be well grounded "if the condition is 
observed during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Id.  

The veteran's service medical records show that the Report of 
Medical Examination performed upon the veteran's entry into 
service in July 1960 contained no pertinent findings 
regarding the shoulders.  A service medical record dated in 
June 1961 discloses that the veteran was seen for complaints 
of dizziness following a jeep accident that evening, and the 
impression recorded was a contusion of the right forehead.  A 
record dated in September 1961 reported that the veteran 
provided a history of arthritic pains in the left shoulder 
which had begun one and a half years ago with a fourth attack 
occurring 12 days ago.  The impression was traumatic 
arthritis.  The veteran was seen on several other occasions 
for complaints associated with left shoulder pain between 
October 1961 and February 1962.  A radiographic report of a 
left shoulder X-ray taken in February 1962 was negative for 
bone or joint pathology.  A physical therapy record indicated 
that in mid-February 1962 the veteran had a normal range of 
motion in his left shoulder with minimal complaints.  

A September 1962 Airborne physical examination contained no 
pertinent complaints or clinical findings pertaining to the 
shoulders in either the Report of Medical Examination or 
Report of Medical History portions of the examination.  
During a hospitalization of the veteran for an unrelated 
disorder a previous medical history of arthritis of the left 
shoulder since 1958 was recorded.  It was also indicated that 
physical therapy had been of no avail and that pain had 
disappeared a few months ago.  The record dated in May 1963 
showed the veteran was seen again for complaints of left 
shoulder pain that had been present for several days.  The 
impression following the examination was of questionable 
myositis or questionable arthritis.  A physical examination 
performed in connection with the veteran's separation from 
service in August 1963 revealed no pertinent defects or 
abnormalities, and the veteran reported that he did not have 
a "painful or 'trick' shoulder or elbow."  

Following service, records of a private hospitalization of 
the veteran in May 1968 show that the veteran was seen with 
complaints that included pain in the posterior aspect of the 
left shoulder.  He indicated that his complaints had been 
present for many years, but had become more severe after a 
fall at work 3 months ago.  The pertinent diagnosis upon 
hospital discharge was left scapular bursitis.  An X-ray of 
the left shoulder taken during the hospitalization was 
reported to be within normal limits.  An April 1983 letter 
from Lawrence S. Weisman, M.D., reported that the veteran had 
been seen in his office and that the pertinent diagnosis was 
marked decreased range of motion in the left shoulder 
suggesting capsulitis.  A November 1987 examination performed 
by G. Theodoulou, M.D., shows the veteran reported a history 
of complaints since 1962, and that a couple of months after 
the accident he had pain in his shoulders.  He reported that 
he was hospitalized 2 or 3 times during service, for 2 or 3 
weeks each time.  Following the examination the opinion was 
that the veteran had a long history of injury since 1962, and 
that among other conclusions Dr. Theodoulou did not find any 
muscle atrophy of the upper extremities but the veteran 
complained of pain and restricted motion of the left 
shoulder.  

A January 1988 letter from George J. Goodheart, Jr., D.C., 
indicated that the veteran reported that he had been injured 
in a vehicle accident while in the Army paratrooper service.  
He complained of neck and shoulder pain.  No diagnosis 
pertaining to the shoulders was recorded.  A February 1988 
letter from Leonidas Rojas, M.D., indicated that the veteran 
was seen with a history of chronic pains that included pains 
across both shoulders.  It was reported that these symptoms 
started in 1962 after he was involved in an accident when he 
was driving a jeep, and that over the years he had been 
involved in several other accidents, as well as participated 
in several fights.  Following the examination it was 
summarized that the veteran had a history of chronic pain 
that included pain across both shoulders, but no diagnosis 
pertaining to the shoulders was recorded following the 
examination.  

Also of record are two letters dated in August and 
December 1991 from B. L. Kaplan, D.O., which reported that 
the veteran was evaluated in April 1991 at which time the 
veteran had pertinent complaints of progressive diffuse pain 
in the shoulders for greater than 20 years.  It was indicated 
that the veteran had a prior diagnosis of capsulitis of the 
shoulders.  Dr. Kaplan indicated that a review of the 
veteran's records, including X-rays, indicated that he had a 
significant arthritic condition of the spine called 
disseminating idiopathic skeletal hyperostosis (DISH 
syndrome).  It was indicated that this could involve the 
shoulders.  Dr. Kaplan noted that the veteran's 
representative had questioned whether the veteran's 
conditions resulted from a jeep accident while in service.  
Dr. Kaplan indicated that the conditions developed 
irrespective of prior trauma.  In Dr. Kaplan's December 1991 
letter, he responded further to the veteran's 
representative's letter regarding a causal relationship 
between a jeep accident that occurred 30 years ago which may 
have aggravated or exacerbated the veteran's current 
arthritic condition.  Dr. Kaplan responded, "first of all, 
neither the DISH or fibromyalgia would be caused by a car 
accident.  Certainly, if either disease was present this 
could be aggravated by a severe car accident.  However, we 
are talking about 30 years ago, and it is a doubtful 
relationship to his current problems, since there is no way 
that I could possibly speculate on the incident that is 
greater than 30 years in the past.  The speculative nature is 
so great in this case, that it would be impossible to reach 
any objective opinion."  

Several letters were also received from J. Goldberg, M.D., 
which related the veteran's history of a 1961 jeep accident 
during service as well as several post service accidents.  It 
was indicated that following the service accident the veteran 
had bilateral shoulder pain, which had continued following 
service.  None of Dr. Goldberg's letters dated in July or 
August 1993 or October or December 1994 contain a diagnosis 
pertaining to the shoulders, but the July and August letters 
contain an impression of chronic pain syndrome with arthritic 
complaints in the shoulders.  The September 1994 letter from 
Lawrence S. Weisman, M.D., recounts his treatment of the 
veteran, as well as his medical history between 1975 and 
1992.  Complaints of shoulder pain were recorded at various 
times, but were not ascribed to any specific etiology.

A VA examination performed in October 1997, shows a veteran 
reported that in 1961 he was involved in a jeep accident, and 
that one month following the accident he started to 
experience severe pain in his shoulders.  Physical 
examination disclosed that both shoulders were at a 
symmetrical level.  Contour was normal and there was muscle 
atrophy.  There was tenderness on palpation and the range of 
motion was limited with complaints of pain.  Abduction was to 
90 degrees, forward flexion to 80 degrees, external rotation 
to 50 degrees, and internal rotation to 50 degrees.  The 
range of motion was equal on both sides.  Grip strength was 
good and there was no neurological deficiency in the upper 
limbs.  An X-ray of the shoulder was reported to be normal.  
The pertinent diagnosis was "normal shoulder."  

After reviewing all the medical evidence of record, the Board 
finds that the veteran has not satisfied his initial burden 
of submitting evidence of a well-grounded claim.  More 
specifically, none of the medical evidence relates any 
currently diagnosed shoulder disorder to service, or any 
incident that occurred therein.  While it is not clear that a 
right shoulder disorder is even present, the evidence appears 
to demonstrate that the veteran currently has a left shoulder 
disorder, although the diagnosis of arthritis recorded in 
service medical records has never been confirmed by X-rays 
taken either in service or following service.  

In any event, without medical evidence providing a nexus, 
link or relationship between a currently diagnosed shoulder 
disorder and the veteran's service, a well-grounded claim has 
not been submitted.  While some of the records recount the 
veteran's history of a jeep accident during service, most of 
the records offer no opinion as to the etiology of any 
currently diagnosed disorder.  In fact, August and 
December 1991 letters from Dr. Kaplan, conclude that an 
opinion as to the relationship between a current disorder and 
an incident that occurred 30 years ago would be speculative 
in nature and that it would be impossible to reach any 
objective opinion.  

Based on this record, the Board finds that the veteran has 
not submitted evidence of a well-grounded claim for service 
connection for left and right shoulder disorders.  As such, 
service connection must be denied on the basis that a well-
grounded claim has not been submitted.  

II.  Back Disorder

The veteran's claim for service connection for a back 
disorder was considered and denied by the Board in an 
August 1990 decision.  That decision found that (1) a back 
disorder was not clinically treated in service, (2) a chronic 
back disorder was not demonstrated until several years after 
the veteran's separation from service, (3) the post service 
treatment records reflect numerous back injuries, and (4) the 
veteran's current back complaints are not associated with any 
back injury during service.  The veteran did not appeal this 
decision to the Court, and thus this decision is final.  

Once a BVA decision becomes final, absent the submission of 
new and material evidence, the claim may not thereafter be 
reopened or readjudicated by the VA.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Suttmann v. Brown, 5 Vet. App. 127, 135 
(1993).  New evidence, submitted to reopen a claim, will be 
presumed credible solely for the purposes of determining 
whether the claim has been reopened.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  The Board must review all 
evidence submitted since the claim was finally disallowed on 
any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
If the decision is favorable to the veteran, his claim must 
be reopened and decided on the merits.  See Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with the evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  

The additional evidence associated with the claims file 
subsequent to the August 1990 BVA decision consists of 
additional private medical records, including some duplicate 
records, and the findings of a VA examination.  While much of 
this evidence is new, in that it was not previously 
physically of record at the time of the August 1990 BVA 
decision, it is not material because none of the evidence 
establishes that the veteran currently has a low back 
disorder which is in any way related to his period of 
service, or any incident which occurred therein.  

In fact, the evidence that does offer an opinion as to the 
etiology of the veteran's back disorder does not support his 
claim.  In particular, letters from Dr. Kaplan specifically 
indicate that no such relationship or link exists.  In 
Dr. Kaplan's December 1991 letter he specifically indicated 
that DISH or fibromyalgia, the disorders diagnosed by him 
would not be caused by a car accident.  While Dr. Kaplan did 
indicate that if either disease was present during service it 
could have been aggravated by a severe car accident, the 
Board would observe that neither disorder was shown during 
service, or for decades following service.  He indicated that 
"it is a doubtful relationship to his current problem, since 
there is no way that I could possibly speculate on the 
incident that is greater than 30 years in the past."  

In addition, following the October 1997 VA examination, the 
examiner was of the opinion that the diagnosis was 
degenerative disc disease which was severe and age related.  
It was also indicated that it could be diabetes arthropathy 
as well as DISH syndrome.  Further, in an April 1998 addendum 
to that VA examination the examiner indicated that the 
veteran did not have rheumatoid arthritis or DISH syndrome, 
but that if DISH syndrome was present, it was "idiopathic-
meaning that no etiology has been established."  

Based on the Board's review of the evidence associated with 
the claims file subsequent to the August 1990 BVA decision, 
the Board concludes that new and material evidence has not 
been submitted to reopen the claim.  Simply put, there is no 
medical evidence which relates that the veteran currently has 
a back disorder which is in any way related to his period of 
service.  And should some of the evidence associated with the 
claims file be considered new and material evidence, the 
Board would observe that the claim for service connection for 
a back disorder would not be well grounded since there is no 
medical evidence which demonstrates a nexus, link or 
relationship between a current back disorder and service.  As 
such, the veteran's claim for service connection for a back 
disorder is not reopened and remains denied.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for left and right shoulder disorders is 
denied.  

New and material evidence not having been submitted to reopen 
a claim for service connection, service connection for a back 
disorder remains denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

